PUBLISHED


UNITED STATES COURT OF APPEALS
             FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,             
                Plaintiff-Appellee,
               v.                           No. 10-4944
GHULAM NABI SARWARI,
             Defendant-Appellant.
                                      
        Appeal from the United States District Court
     for the Eastern District of Virginia, at Alexandria.
              Gerald Bruce Lee, District Judge.
                   (1:10-cr-00099-GBL-1)

                Argued: December 7, 2011

                 Decided: February 9, 2012

Before TRAXLER, Chief Judge, and MOTZ and KEENAN,
                  Circuit Judges.



Affirmed by published opinion. Judge Motz wrote the opin-
ion, in which Chief Judge Traxler and Judge Keenan joined.


                        COUNSEL

ARGUED: Helen Eckert Phillips, MCGLOTHLIN AND
PHILLIPS, PPLC, Lebanon, Virginia, for Appellant. Justin
Gelfand, OFFICE OF THE UNITED STATES ATTORNEY,
Alexandria, Virginia, for Appellee. ON BRIEF: Neil H. Mac-
2                  UNITED STATES v. SARWARI
Bride, United States Attorney, Gene Rossi, Assistant United
States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Alexandria, Virginia, for Appellee.


                          OPINION

DIANA GRIBBON MOTZ, Circuit Judge:

   On behalf of his three stepsons, Ghulam Nabi Sarwari pre-
pared, signed, and submitted applications for United States
passports. On each application, Sarwari listed himself as the
child’s "father," when in fact, Sarwari is neither the birth
father nor the adopted father of any of the children. A jury
convicted Sarwari of three counts of willfully and knowingly
making a false statement on a passport application, in viola-
tion of 18 U.S.C. § 1542. Sarwari appeals. For the reasons
that follow, we affirm.

                               I.

   Born in Afghanistan in 1960, Sarwari entered the United
States in 1991 after successfully applying for political asylum.
In 1992, Sarwari married Parveen and gave his last name to
her and her four children, J.A.S., W.A.S., N.A.S., and N.S.C.
Parveen and the children were born outside of the United
States and lived in Pakistan for the first years of her marriage
to Sarwari. Parveen’s first husband and the children’s biologi-
cal father, Zalami Attai, died in Afghanistan prior to the mar-
riage of Sarwari and Parveen.

   In 1998, Sarwari became a naturalized United States citizen
and, in 1999, filed I-130, Petition for Alien Relative forms on
behalf of Parveen and the children in order to bring them to
the United States. The United States Citizenship and Immi-
gration Services approved the petitions and Parveen and the
children legally entered the United States in 1999 to live with
Sarwari in Stafford, Virginia.
                      UNITED STATES v. SARWARI                          3
   In 2004, Sarwari prepared, signed, and submitted United
States passport applications on behalf of J.A.S., W.A.S., and
N.A.S.1 The passport application instructions do not define
the term "father." The instructions do state, however, that
United States passports are issued only to United States citi-
zens or nationals, and directs applicants born outside of the
United States to submit certain documents as proof of the
applicant’s United States citizenship. An applicant born out-
side of the United States, claiming United States citizenship
through the naturalization of a parent, must submit (1) his for-
eign birth certificate, (2) proof of his admission to the United
States for permanent residence, and (3) his United States citi-
zen parent’s naturalization certificate.

   On the passport applications, Sarwari wrote his name in
box 14, labeled "Father’s Full Name," and signed his name in
box 21, labeled "Father’s/Legal Guardian’s Signature." With
the applications, Sarwari also submitted birth certificates that
he obtained from the Embassy of Afghanistan naming him the
"father" of the children. The United States Department of
State then issued United States passports to J.A.S., W.A.S.,
and N.A.S.

   In March 2010, a federal grand jury indicted Sarwari on
three counts of willfully and knowingly making a false state-
ment on a passport application in violation of 18 U.S.C.
§ 1542. The indictment charges Sarwari with three counts of
"falsely stat[ing] in a passport application . . . that he was [the
applicant’s] father when, in fact, Sarwari knew that statement
to be false." Prior to trial, Sarwari moved to dismiss the
indictment, contending that his answers on the forms were
"literally true" and thus he did not violate 18 U.S.C. § 1542
as a matter of law. The district court denied the motion.
  1
   Sarwari also applied for a passport on behalf of his stepdaughter,
N.S.C., but the Government, for reasons unexplained in the record, did not
charge Sarwari with violating § 1542 with respect to that application.
4                  UNITED STATES v. SARWARI
   At trial, an adjudication officer at the Department of Home-
land Security’s Citizenship and Immigration Services testified
that, in her experience, no country would allow a stepfather,
as opposed to a biological father, to be considered a "father"
on a birth certificate. A special agent with the Department of
State’s Diplomatic Security Services similarly testified, with-
out contradiction, that a non-adopted stepchild of a natural-
ized citizen is not eligible to receive a United States passport.
The Government also presented evidence that Sarwari worked
as a linguist for the Department of State translating Pashto
and Dari into English, and in that capacity, was expected to
know the meaning and nuance of English words.

   Two of Sarwari’s stepchildren and Sarwari himself testified
that he loved his stepchildren, supported them, considered
them to be his children, and that they, in turn, loved him and
considered him to be their father. Sarwari further testified that
he paid for his stepchildren to come to the United States, pro-
vided for their daily needs, helped them with their homework,
and taught them to speak English. Sarwari acknowledged that
he knew he was not the biological father of his stepchildren
and that he knew the children’s original birth certificates
listed their biological father, Zalami Attai, as their father. He
admitted that nevertheless he obtained from the Embassy of
Afghanistan birth certificates naming him as the children’s
"father" in order to secure United States passports for the chil-
dren. Sarwari explained that a United States passport officer
instructed him to obtain birth certificates for the children from
the Embassy. He further testified that he believed his step-
children were United States citizens because of his own status
as a citizen.

   The Government cross-examined Sarwari regarding two
documents he submitted subsequent to the 2004 passport
applications. In 2006, Sarwari completed a Standard Form 86
for security clearance purposes relating to his job as a Depart-
ment of State translator in which he identified his stepchildren
as his "children" even though the form gave Sarwari a choice
                      UNITED STATES v. SARWARI                          5
between identifying them as "stepchildren" and "children." In
2009, Sarwari completed a N-600, Application for Certificate
of Citizenship, for one of the stepchildren and checked a box
which read: "I am a U.S. citizen parent applying for a Certifi-
cate of Citizenship on behalf of my minor (under 18 years)
BIOLOGICAL child." Form N-600, Application for Certifi-
cate of Citizenship (rev. 01/08/09), at 1 (emphasis in original).

   At the conclusion of the Government’s case, Sarwari
moved pursuant to Rule 29 for a judgment of acquittal. He
asserted that the Government produced insufficient evidence
that he had made a false statement on the passport applica-
tions. The district court denied the motion.

   During the charge conference, Sarwari requested that the
district court instruct the jury as to the lack of a definition of
the word "father" in the statutes and regulations governing
passport applications. The district court denied the motion.
The district court did, however, instruct the jury that good
faith constituted a complete defense to the crimes charged
against Sarwari.

  The jury returned a verdict of guilty on all three counts.
Following the verdict, Sarwari renewed his motion for a judg-
ment of acquittal and moved for a new trial. The district court
denied both motions and sentenced Sarwari to three concur-
rent terms of twelve months and one day in prison.

  Sarwari timely filed this appeal.

                                   II.

  Relying on Bronston v. United States, 409 U.S. 352 (1973),
Sarwari initially argues that his answers on the passport appli-
cations were "literally true," and therefore his convictions
cannot stand as a matter of law.2
  2
   As the Government notes, whether the Bronston literal truth defense
applies to § 1542 offenses "is an open question," which apparently has not
6                     UNITED STATES v. SARWARI
   In Bronston, the Supreme Court held that an individual can-
not be convicted of perjury when the allegedly false statement
was "literally true but not responsive to the question asked
and arguably misleading by negative implication." 409 U.S.
at 353. The Government charged Bronston with perjury based
on his allegedly intentionally misleading answer to an unam-
biguous question in a bankruptcy proceeding:

     Q.    Do you have any bank accounts in Swiss banks,
           Mr. Bronston?

     A.    No, sir.

     Q.    Have you ever?

     A.    The company had an account there for about six
           months, in Zurich.

Id. at 354. In fact, Bronston had held a personal bank account
in Zurich, although the negative implication of his answer
suggested that he had not. The Supreme Court reversed his
conviction, emphasizing that a perjury conviction is a "drastic
sanction," and identifying "a serious literal problem" in basing
a violation of a statute that criminalizes "willfully . . . stat[ing]
. . . any material matter that [a defendant] does not believe to
be true" on a statement that is literally true, even if non-
responsive or misleading. Id. at 357-58.

   We and our sister circuits have, on occasion, applied Bron-
ston to reverse a conviction based on a literally true answer.
For example, in United States v. Good, 326 F.3d 589, 591-92
(4th Cir. 2003), we reversed a false statement conviction

yet been addressed by any court. See Gov’t Br. at 20. Given our conclu-
sion that the facts of this case do not permit Sarwari to invoke a Bronston
defense, we need not resolve the question as to whether it is available in
§ 1542 prosecutions.
                   UNITED STATES v. SARWARI                   7
because the defendant’s negative response to a question on a
security badge application as to whether she had been con-
victed of "Burglary, Theft, Armed robbery, Possession or Dis-
tribution of Stolen Property . . . [,] Dishonesty, Fraud, or
Misrepresentation" was "literally true." Although the defen-
dant had been convicted of embezzlement, Virginia law
treated embezzlement as a distinct offense, which "was not
one of the crimes listed on the application." Id. at 591-92 &
592 n.5. We therefore concluded that the defendant’s answers
were "literally true" within the meaning of Bronston. Simi-
larly, in United States v. Hairston, 46 F.3d 361, 375-76 (4th
Cir. 1995), we reversed a conviction when context made it
"obvious" that the defendant used the word "prepare" in a par-
ticular manner and so her answer was literally true. And, in
United States v. Earp, 812 F.2d 917, 918-20 (4th Cir. 1987),
we reversed a conviction when the defendant’s answer to a
question—had he ever burned crosses at the residences of
interracial couples—was literally true, though arguably
intended to mislead given that the defendant had stood watch
with a shotgun while others tried and failed to light the cross.
See also United States v. Serafini, 167 F.3d 812, 823-24 (3d
Cir. 1999) (sustaining dismissal of indictment on Bronston
grounds); United States v. Reveron Martinez, 836 F.2d 684,
690-91 (1st Cir. 1988) (reversing conviction on Bronston
grounds); United States v. Larranaga, 787 F.2d 489, 497
(10th Cir. 1986) (same).

   But the Bronston literal truth defense is a narrow one. It
applies only where a defendant’s allegedly false statements
"were undisputedly literally true." United States v. Thomas,
612 F.3d 1107, 1115 (9th Cir. 2010); see also United States
v. Strohm, ___ F.3d ____, 2011 WL 5346069, at *9 (10th Cir.
Nov. 8, 2011); United States v. Boskic, 545 F.3d 69, 92 (1st
Cir. 2008); United States v. Lighte, 782 F.2d 367, 374 (2d Cir.
1985); United States v. Bell, 623 F.2d 1132, 1136 (5th Cir.
1980); United States v. Slawik, 548 F.2d 75, 86 (3d Cir.
8                      UNITED STATES v. SARWARI
1977); United States v. Paolicelli, 505 F.2d 971, 973 (4th Cir.
1974).3

   Thus, Bronston’s literal truth defense does not apply in
cases in which "the focus is on the ambiguity of the question
asked." Boskic, 545 F.3d at 92. Nor does it apply to "an
answer [that] would be true on one construction of an argu-
ably ambiguous question but false on another." Slawik, 548
F.2d at 86. For these reasons, Sarwari’s claim to the Bronston
literal truth defense must fail. The truth or falsity of Sarwari’s
answer—that he, the children’s stepfather, was their father—
depends entirely on the arguable ambiguity of the question
asked. Certainly, his answer is not literally true if the question
—asking for the identification of the applicant’s father—
refers to the applicant’s birth or adoptive father. Accordingly,
the district court did not err in concluding that the Bronston
literal truth defense did not entitle Sarwari to judgment as a
matter of law.

                                    III.

   Although not precisely articulated, Sarwari’s essential con-
tention really seems to be that the question posed on the pass-
port form was so ambiguous that his answer to it cannot be
considered a crime.

  The answer to a fundamentally ambiguous question may
not, as a matter of law, form the basis for a false statement.
    3
    More than thirty years ago, we suggested, in dicta, that a false state-
ment conviction "could not stand" if a defendant’s statement accords "with
a reasonable construction" of the information sought. United States v.
Race, 632 F.2d 1114, 1120 (4th Cir. 1980). But, both before and after issu-
ing this dicta in Race, in other cases we interpreted Bronston, as our sister
circuits have—to provide a defense only if a defendant’s statement is liter-
ally true, not if simply a "reasonable construction." See Good, 326 F.3d
at 591-92; Earp, 812 F.2d at 918-19; Paolicelli, 505 F.2d at 973. Given
the clarity and narrowness of the Bronston defense, we must disavow the
Race dicta.
                  UNITED STATES v. SARWARI                   9
United States v. Farmer, 137 F.3d 1265, 1268-69 (10th Cir.
1998); United States v. Manapat, 928 F.2d 1097, 1099 (11th
Cir. 1991). But "[f]undamental ambiguity is the exception, not
the rule." Farmer, 137 F.3d at 1269. A question is fundamen-
tally ambiguous only when it "is not a phrase with a meaning
about which men of ordinary intellect could agree, nor one
which could be used with mutual understanding by a ques-
tioner and answerer unless it were defined at the time it were
sought and offered as testimony." Lighte, 782 F.2d at 375
(quoting United States v. Lattimore, 127 F. Supp. 405, 410
(D.D.C. 1955)); accord Farmer, 137 F.3d at 1269. A court
cannot "dismiss a charge of perjury when it is entirely reason-
able to expect a defendant to have understood the terms used
in the questions." United States v. Long, 534 F.2d 1097, 1101
(3d Cir. 1976); see also Lighte, 782 F.2d at 375 ("[B]ecause
the words used in the question have different meanings in dif-
ferent situations does not make them fundamentally ambigu-
ous.").

   When a question is not "fundamentally ambiguous," but
merely susceptible to multiple interpretations, and a defen-
dant’s answer is true under one understanding of the question
but false under another, the fact finder determines whether the
defendant knew his statement was false. See Thomas, 612
F.3d at 1115-16; Farmer, 137 F.3d at 1269; Manapat, 928
F.2d at 1099; United States v. Yasak, 884 F.2d 996, 1003 (7th
Cir. 1989); Lighte, 782 F.2d at 367; United States v. Williams,
552 F.2d 226, 229 (8th Cir. 1977); United States v. Chapin,
515 F.2d 1274, 1280 (D.C. Cir. 1975). An appellate court’s
only role in this situation is to assess the sufficiency of the
evidence offered to support the conviction. See United States
v. Mubayyid, 658 F.3d 35, 63 (1st Cir. 2011) ("Where a ques-
tion is only arguably ambiguous, the issue of the defendant’s
guilt is properly one for the jury.").

   With these principles in mind, we turn to their application
to Sarwari’s case.
10                    UNITED STATES v. SARWARI
                                    A.

   We first consider whether the word "father" is so "funda-
mentally ambiguous" that Sarwari’s answer could not provide
the basis for a false statement conviction and so entitles Sar-
wari to reversal as a matter of law.

   The dispute between the parties can fairly be characterized
as semantic. Sarwari’s answer is true or false depending on
the definition of "father." Sarwari is correct that the passport
application form does not contain a definition of "father."4
Moreover, the common dictionary definition of "father" can
include "stepfather," though "stepfather" is a less common
definition of "father" than a biological male parent. See, e.g.,
Webster’s Third New International Dictionary, Unabridged
828 (1993) (defining "father" as: "1 a: a man who has begot-
ten a child . . . . 3: . . . stepfather : a male relative who
assumes the rights and obligation as well as the title of a
father."); Oxford English Dictionary (2d ed. 1989; online ver-
sion Dec. 2011), available at www.oed.com/view/Entry/
68498 (defining "father" as: "1. a. One by whom a child is or
has been begotten . . . . e. Colloquially extended to include a
father-in-law, stepfather, or one who adopts another as his
child . . . .").

   Crucially, however, "[a] defendant may not succeed on a
claim of fundamental ambiguity by isolating a question from
its context." Farmer, 137 F.3d at 1269; see also Lighte, 782
F.2d at 373 ("a jury need not examine isolated segments of
the question and answer exchange, but may view it within the
context"). Here, Sarwari listed himself as his stepchildren’s
  4
   Unquestionably, the passport application form could be clearer. Com-
pare Form DS-11 at 3 (asking the applicant to list his or her "Father’s Full
Name"), with Form N-600, Application for Certificate of Citizenship, at
1 (asking the applicant to check a box titled "I am a U.S. citizen parent
applying for a Certificate of Citizenship on behalf of my minor (under 18
years) BIOLOGICAL child" (emphasis in original)).
                       UNITED STATES v. SARWARI                            11
father on their applications for United States passports.
Although the colloquial usage of the term "father" or "parent"
may include "stepfather" or "stepparent," we do not believe
that persons of "ordinary intellect," Lighte, 782 F.2d at 375,
would believe that in this context "father" or "parent"
included "stepfather" or "stepparent." Cf. United States v.
Schafrick, 871 F.2d 300, 304 (2d Cir. 1989) (sustaining per-
jury conviction "even if the statements could be literally true
in isolation").

   The context here—an application for a United States
passport—is a formal one. The passport application instruc-
tions state in capital letters that "U.S. Passports are issued
only to U.S. citizens or nationals." Department of State Form
DS-11 at 1 (rev. 12-2003) (emphasis added). The instructions
explain that "[t]he primary purpose for soliciting the informa-
tion is to establish citizenship, identity, and entitlement to
issuance of a U.S. Passport." Id. at 4 (emphases added).
Although the passport application does not explicitly define
the term "father," a stepchild is not—and has never been—
able to obtain derivative United States citizenship through his
or her non-adoptive stepfather. See Matter of Guzman-Gomez,
24 I. & N. Dec. 824, 826-29 (BIA 2009).5 And, notwithstand-
   5
     The immigration code permits the stepchild of a citizen to obtain a visa
by virtue of his relationship with his stepparent but does not permit the
stepchild of a citizen to obtain derivative citizenship by virtue of his rela-
tionship with his stepparent. Thus, the immigration code defines a "child"
to include a "stepchild" for visa purposes but not for citizenship purposes.
Compare 8 U.S.C. § 1101(b)(1)(B), with id. § 1101(c)(1). This difference
reflects a deliberate choice by Congress. See generally Matter of Guzman-
Gomez, 24 I. & N. Dec. at 827-28. Prior to the Immigration and National-
ity Act of 1952, Pub. L. No. 82-414, 66 Stat. 163, a stepchild could obtain
neither a visa nor citizenship by virtue of his stepparent. See S. Rep. No.
81-1515, at 467-68, 706-07. In 1952, Congress loosened the requirement
with respect to visas. See Pub. L. No. 82-414 § 101(b)(1)(B). But, Con-
gress decided not to make the same change for citizenship and naturaliza-
tion purposes. See S. Rep. No. 81-1515, at 712-13. Congress’s further
revision of the immigration code in the Child Citizenship Act of 2000,
12                   UNITED STATES v. SARWARI
ing Sarwari’s trial testimony that he believed his stepchildren
to be United States citizens because of his own citizenship, he
makes no claim before us that his stepchildren were United
States citizens by virtue of his status as a citizen. In this con-
text, we see no fundamental ambiguity; the only parental rela-
tionship qualifying a child for United States citizenship is one
created by birth or legal adoption. Sarwari was neither the
birth father nor adopted father of his stepchildren, and there-
fore his citizenship did not establish derivative citizenship for
his stepchildren. Thus, in the context of an application for a
United States passport, we cannot conclude that the word "fa-
ther" is fundamentally ambiguous.

                                  B.

   The passport application does, however, pose a possibly
ambiguous question. That is, requesting identification of a
child’s "father" is susceptible to a possible misunderstanding
(that the term "father" includes stepfather) in which case Sar-
wari’s statements would be true. When a defendant claims
that his answer to an arguably ambiguous question is true,
"‘[o]ur central task is to determine whether the jury could
conclude beyond a reasonable doubt that the defendant under-
stood the question as did the government and that, so under-
stood, the defendant’s answer was false.’" Thomas, 612 F.3d
at 1116 (quoting United States v. Sainz, 772 F.2d 559, 562
(9th Cir. 1985)). But, the jury is not permitted to guess as to
the meaning the defendant ascribed to a question. United
States v. Martellano, 675 F.2d 940, 946 (7th Cir. 1982).
"Where a question admits of two reasonable interpretations,
some evidence must show what the question meant to the

Pub. L. No. 106-395, 114 Stat. 1631, "streamline[d]" derivative citizen-
ship for foreign-born children adopted by a United States citizen, H.R.
Rep. No. 106-852, at 4 (2000), reprinted in 2000 U.S.C.C.A.N. 1499,
1500-01, but did not change the established law that a child may not
obtain citizenship by virtue of a non-adoptive stepparent’s citizenship.
                      UNITED STATES v. SARWARI                          13
defendant when [he] answered it." Farmer, 137 F.3d at 1269.
As in all sufficiency of evidence inquiries, we consider the
evidence in the best light for the party that prevailed at trial,
here the Government. United States v. Blair, 661 F.3d 755,
763 (4th Cir. 2011).

   In this case, the Government offered substantial evidence
as to what the question posited on the passport application
meant to Sarwari when he answered it. In accordance with the
passport application instructions, Sarwari had to submit birth
certificates for his stepchildren.6 Because the children’s origi-
nal birth certificates listed their birth father as their "father,"
Sarwari obtained new birth certificates from the Embassy of
Afghanistan that listed Sarwari as the children’s father. A jury
could conclude that Sarwari’s procurement of the new birth
certificates indicated that Sarwari knew that, in requesting the
name of the "father" of the applicant, the passport application
asked for the name of the birth father and he wanted to por-
tray himself as the birth father.

   Moreover, in 2009, on an Application for Certificate of Cit-
izenship, Sarwari unequivocally stated that he was his step-
son’s "biological father." Similarly, in 2006 on a Standard
Form 86, he indicated he was his stepchildren’s "father" when
presented with a choice between "father" and "stepfather."
These facts offer further support for the jury’s conclusion that
Sarwari knowingly made a false statement in response to the
passport application instruction.
  6
    We do not consider whether the birth certificates submitted by Sarwari
themselves constitute false statements. The Government has conceded that
the indictment rests on Sarwari’s answers in boxes 14 and 21 on the
United States passport application form. We note, however, that the regu-
lations applicable to passport applications provide that "[a]ll information
and evidence submitted in connection with an application is considered
part of the application." See 22 C.F.R. § 51.20(b). Other courts have sus-
tained convictions based on false statements in birth certificates. See
United States v. Warszower, 113 F.2d 100 (2d Cir. 1940), aff’d, 312 U.S.
342 (1941); Duncan v. United States, 68 F.2d 136 (9th Cir. 1933).
14                     UNITED STATES v. SARWARI
   Given the evidence at trial, the jury could find that Sarwari,
a linguist fluent in the English language, understood the con-
text of the passport application and knew that the Department
of State sought to determine whether the applicants—his
stepsons—were eligible for United States citizenship and
passports because their birth or adoptive father was a citizen.
A jury could reasonably reject Sarwari’s contention that he
believed himself to be the "father" of his stepsons when
applying for passports for them. The jury could instead con-
clude beyond a reasonable doubt that Sarwari understood the
inquiry made by the passport application as the Government
itself did and answered the question posed—identification of
the children’s father—falsely.

  Thus we reject Sarwari’s challenge to the sufficiency of the
evidence.7

                                    IV.

   Finally, Sarwari contends that the district court erred when
it failed to instruct the jury regarding the lack of a statutory
definition of the word "father." Specifically, Sarwari
requested the following instruction:

      No federal statute or regulation defines the term "fa-
      ther," as that term is used on the U.S. State Depart-
      ment passport application forms that Mr. Sarwari
      completed and submitted on behalf of his children in
      2004.
  7
   Sarwari’s attempt to invoke the rule of lenity is unavailing. The rule
of lenity applies only "where there is ambiguity in a criminal statute."
United States v. Bass, 404 U.S. 336, 348 (1971) (emphasis added). Sar-
wari does not suggest any ambiguity in the language of § 1542 itself. In
arguing for the rule of lenity, Sarwari also contends that § 1542 is imper-
missibly vague. See Skilling v. United States, 130 S. Ct. 2896, 2927
(2010). This argument also fails. A person of ordinary intelligence would
understand that knowingly listing himself as the father on a child’s pass-
port application when one is not, in fact, the child’s father is illegal under
§ 1542.
                   UNITED STATES v. SARWARI                  15
    However, generally accepted dictionary definitions
    of the term "father" include a man who had continu-
    ous care of a child, such as an adoptive father, step-
    father, or foster father, in addition to a biological
    father.

"We review the district court’s decision to give or refuse to
give a jury instruction for abuse of discretion." United States
v. Passaro, 577 F.3d 207, 221 (4th Cir. 2009). Moreover, we
review instructions in their entirety to determine whether the
instructions "accurately and fairly state the controlling law."
Id. (quoting United States v. Rahman, 83 F.3d 89, 92 (4th Cir.
1996)).

   A court’s failure to give a proposed instruction does not
constitute reversible error unless it "dealt with some point in
the trial so important, that failure to give the requested
instruction seriously impaired the defendant’s ability to con-
duct his defense." Id. at 221 (quoting United States v. Lewis,
53 F.3d 29, 32 (4th Cir. 1995)). Here, the district court
instructed the jury that the good faith of the defendant consti-
tuted a complete defense to the crime. The court’s instruction
adequately prevented a conviction based on mistake, accident,
or any other innocent reason for Sarwari’s identification of
himself as his stepchildren’s "father" on the passport applica-
tions.

  Accordingly, the district court did not err in refusing to
give the proposed instruction.

                              V.

  For the reasons set forth above, the judgment of the district
court is

                                                  AFFIRMED.